622 S.E.2d 887 (2005)
276 Ga. App. 209
LORD
v.
The STATE.
No. A05A2330.
Court of Appeals of Georgia.
November 2, 2005.
*888 Patricia F. Angeli, Jonesboro, for appellant.
Leslie Miller-Terry, Solicitor-General, Tasha M. Mosley, Assistant Solicitor-General, for Appellee.
MILLER, Judge.
Following a jury trial, Teresa Ann Lord was convicted on two counts of misdemeanor obstruction of law enforcement officers. In her sole enumeration on appeal, she contends that the evidence was insufficient to sustain her convictions. We find that the evidence was sufficient and affirm.
On appeal from a criminal conviction, we view the evidence in the light most favorable to the verdict, and the defendant no longer enjoys the presumption of innocence. Short v. State, 234 Ga.App. 633, 634(1), 507 S.E.2d 514 (1998). We do not weigh the evidence or determine witness credibility, but only determine if the evidence was sufficient for a rational trier of fact to find the defendant guilty of the charged offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
So viewed, the evidence reveals that Lord and her boyfriend were at a restaurant when Lord threw a menu at her boyfriend and flicked a lit cigarette at another customer. The restaurant manager asked her to leave, but Lord refused, cursing him. The manager then asked a restaurant employee to call the police.
Lord was lying on the floor of the restaurant when two police officers arrived at the scene, and she refused to stand up when the officers asked her to do so. Lord then began cursing the officers. Lord continued to curse and to physically resist the officers as they handcuffed and arrested her.
This evidence sufficed to sustain Lord's convictions for obstructing an officer. See OCGA § 16-10-24(a); Wilson v. State, 270 Ga.App. 555, 556-557, 607 S.E.2d 197 (2004) (evidence sufficed to sustain misdemeanor obstruction conviction where defendant cursed officers, refused to comply with request to put his hands behind his back, and continued to physically resist officers as they attempted to arrest him).
Judgment affirmed.
BLACKBURN, P.J., and BERNES, J., concur.